Citation Nr: 1100954	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  08-31 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for hypertension, to 
include as secondary to service-connected posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected PTSD.

3.  Entitlement to service connection for coronary artery 
disease, to include as secondary to service-connected PTSD.

4.  Entitlement to service connection for stroke with right-sided 
weakness, to include as secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 1970 
and from February 1974 to January 1977.

This matter comes before the Board of Veterans' Appeals (Board) 
from a January 2008 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which 
denied service connection for coronary artery disease, 
hypertension and a stroke with right-sided weakness.  
 
In his substantive appeal, the Veteran indicated that he wished 
to appear before a Veterans Law Judge at his local RO.  However, 
in a June 2010 statement, the Veteran withdrew his hearing 
request.  His request for a hearing is considered withdrawn.  
38 C.F.R. § 20.704(e) (2010).  

The issue of entitlement to service connection for coronary 
artery disease is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an August 1990 rating decision, the RO denied entitlement 
to service connection for hypertension, as secondary to his 
service-connected PTSD; the Veteran did not file a timely notice 
of disagreement (NOD), and this decision is final.

2.  Evidence added to the record since the August 1990 rating 
decision relates, by itself or when considered with previous 
evidence of record, to unestablished facts necessary to 
substantiate the Veteran's service-connection claim for 
hypertension, as secondary to his service-connected PTSD.

3.  Competent medical evidence relates the Veteran's hypertension 
to his service-connected PTSD.

4.  Competent medical evidence relates the Veteran's stroke with 
right-sided weakness to his service-connected PTSD and 
hypertension.


CONCLUSIONS OF LAW

1.  The August 1990 rating decision is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

2.  New and material evidence has been received since the August 
1990 rating decision sufficient to reopen the Veteran's claim for 
entitlement to service connection for hypertension, as secondary 
to his service-connected PTSD.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  Resolving all reasonable doubt in favor of the Veteran, 
hypertension has been aggravated by service-connected PTSD beyond 
the natural progression of the illness.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.310(a) (2010).
 
4.  Resolving all reasonable doubt in favor of the Veteran, a 
stroke with right-sided weakness was caused by the Veteran's PTSD 
and his hypertension.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.159, 3.310(a) (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the 
Board is granting in full the benefits sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and will not be further 
discussed.  

Claim to Reopen

The initial issue before the Board is whether the appellant has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for 
hypertension, as secondary to his service-connected PTSD. 

As noted above, the requirement of submitting new and material 
evidence to reopen a claim is a material legal issue that the 
Board is required to address on appeal. 
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).

When a claim to reopen is presented, a two-step analysis is 
performed. The first step of which is a determination of whether 
the evidence presented or secured since the last final 
disallowance of the claim is 'new and material.'  See Elkins v. 
West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 
U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 
1998).  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. 
§ 3.156(a) (2010).  Second, if VA determines that the evidence is 
new and material, VA may then proceed to evaluate the merits of 
the claim on the basis of all evidence of record, but only after 
ensuring that the duty to assist has been fulfilled. In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is not 
new and material, the inquiry ends and the claim cannot be 
reopened.

In determining whether the evidence is new and material, the 
credibility of the newly presented evidence is presumed.  
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam).  
The Board is required to consider all of the evidence received 
since the last disallowance.  Hickson v. West, 12 Vet. App. 247, 
251 (1999).

The Board notes that, in a recent case, the Court found that the 
language of 
38 C.F.R. § 3.156(a) created a low threshold, and viewed the 
phrase "raises a reasonable possibility of substantiating the 
claim" as "enabling rather than precluding reopening."  The 
Court emphasized that the regulation is designed to be consistent 
with 38 C.F.R. § 3.159(c)(4), which "does not require new and 
material evidence as to each previously unproven element of a 
claim."  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 
2010).

In the August 1990 rating decision, the Veteran's claim for 
service connection for hypertension, as secondary to his PTSD, 
was denied because the there was no "factual medical evidence" 
linking the two.
 
The evidence submitted since the August 1990 rating decision 
includes a June 2006 statement from I.R., M.D., a private 
physician, which reflects his opinion that the Veteran's 
hypertension has been severely aggravated and was related to his 
service-connected PTSD.  In addition, a July 2006 private medical 
record from J.I., M.D. includes his opinion that there is an 
association between PTSD and hypertension.  An October 2006 VA 
examination report shows the examiner's opinion that chronic 
stress causes a release of the stress hormones adrenaline and 
cortisol, which, over time, can accelerate cardiovascular 
function with resultant hypertension.  Finally, an October 2007 
letter from R.F.S., M.D., F.A.C.C., F.A.C.P., reflects his 
opinion that the Veteran's hypertension has been severely 
aggravated and may be related to his PTSD.  Since these were not 
part of the claims file at the time of the previous decision, 
they are considered new evidence.  These opinions are also 
material, as they relate to an unestablished fact necessary to 
substantiate the claim, by indicating that the Veteran's service-
connected PTSD has aggravated his hypertension.  38 C.F.R. 
§ 3.310.  Accordingly, the appellant's service-connection claim 
for hypertension, as secondary to service-connected PTSD, is 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

Service Connection

Under the applicable criteria, service connection may be granted 
for a disability resulting from disease or injury incurred or 
aggravated in service. 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

In order to prevail in a claim for service connection there must 
be medical evidence of a current disability as established by a 
medical diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; and of 
a nexus between the in-service injury or disease and the current 
disability established by medical evidence.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.

Service connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that an appellant had a chronic condition in service or 
during the applicable presumptive period. Service connection also 
may be granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 3.303(d).  
Service connection may also be awarded for certain disabilities, 
such as hypertension, which manifest to a compensable degree 
within a statutorily-prescribed period of time. 38 U.S.C.A. §§ 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-connected.  
38 C.F.R. § 3.310.  Establishing service connection on a 
secondary basis requires evidence sufficient to show that a 
current disability exists and that the current disability was 
either caused by or aggravated by a service-connected disability.  
38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).  Generally, when a Veteran contends that a service- 
connected disability has caused a new disorder, there must be 
competent medical evidence that the secondary disorder was caused 
or chronically worsened by the service-connected disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998). Medical evidence is 
required to prove the existence of a current disability and to 
fulfill the nexus requirement.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  The Court has also held that 'Congress 
specifically limits entitlement for service-connected disease or 
injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim.'  Brammer v. Brown, 3 Vet. App. 223, 
225 (1992).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2010).  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the Court stated that 'a Veteran need only demonstrate 
that there is an 'approximate balance of positive and negative 
evidence' in order to prevail.' To deny a claim on its merits, 
the preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 
54.

Background

Service treatment records do not show any treatment for or 
diagnosis of hypertension or a stroke.  

It appears from the record that the Veteran was diagnosed with 
hypertension in 1986.   A July 1990 VA examination report for his 
service-connected PTSD shows that the Veteran was also receiving 
treatment for his hypertension, and was concerned because when he 
got emotionally depressed, his blood pressure seemed to be 
elevated, even though it had been under control otherwise.

A March 2006 medical record from the Southwest Medical Center 
shows that the Veteran reported to the hospital with expressive 
aphasia.  The examiner noted that the Veteran had a history of 
high blood pressure and a myocardial infarction, and that he was 
a smoker.  Upon examination, the Veteran had evidence of chronic 
small vessel changes and prominent acute areas of vascular insult 
of the cortex of the left parietal and left temporal lobes, 
consistent with his expressive aphasia and acute stroke.  The 
assessment was an acute stroke involving the cortex of the left 
parietal and left temporal lobes with associated expressive 
aphasia, paraventricular white matter disease and previous 
findings of small lacunar infarcts, acute seizure with 
respiratory arrest, hypokalemia, a history of hypertensive heart 
disease and myocardial infarction, long-standing history of 
hypertension, control unknown, and acute fever with rectal 
temperature of 101 with the Veteran having received blood 
cultures times two and urine cultures.  He was transferred to the 
VA rehabilitation center in early April 2006.

An April 2006 VA medical record shows that the Veteran was 
admitted to the hospital with diagnoses of left posterior 
cerebral artery stroke involving the parietal and temporal lobe 
with mild receptive and moderate expressive aphasia, 
hyperlipidemia, chronic obstructive pulmonary disease (COPD), 
PTSD, anxiety/depression, hypertension, and coronary artery 
disease, status post myocardial infarction of many years ago.  
The Veteran underwent physical therapy, occupational therapy and 
speech therapy, and it was noted that his biggest difficulty was 
in both expressive and receptive speech.  It was noted that the 
Veteran remained stable and continued to show daily improvement.  
He was discharged to his home in mid-April 2006.

A June 2006 statement from I.R., M.D., a private physician, notes 
that he was asked to provide an opinion regarding the 
relationship between PTSD and hypertension, heart problems and 
stroke.  The private physician noted that stress itself was a 
risk factor for high blood pressure, heart disease and stroke 
because chronic stress exposes a body to unhealthy, persistently 
elevated levels of stress hormones like adrenaline and cortisol, 
which increase the risk of high blood pressure, heart attack and 
stroke.  The examiner opined that the Veteran's hypertension has 
been severely aggravated, and is directly related to his service-
connected PTSD.  He noted that this was established medically, as 
there is a relationship between his life stressors and 
hypertension.  He noted further that it was more likely than not 
that his stroke was caused by stress and hypertension.

A July 2006 private medical record from J.I., M.D. reflects that 
this examiner reviewed at least a portion of the Veteran's 
medical record, and that he obtained the remainder of the 
Veteran's history from the Veteran and his friend.  The examiner 
noted that the Veteran's medical history was significant for 
severe cardiovascular disease resulting in hypertension leading 
to strokes and heart disease.  The examiner opined that there is 
an association between PTSD and cardiovascular disease including 
hypertension with resultant coronary artery disease and stroke.  
He noted that this was well established in the medical community, 
was documented in the 15th edition of the Harrison's Medical 
Text, and was referred to in VA literature.  He concluded with 
his opinion that it was more likely than not that his PTSD has 
been a direct factor in developing hypertension, cardiovascular 
disease, and strokes.

An October 2006 VA examination report shows that the examiner 
diagnosed status post stroke with residual right sided weakness, 
coronary artery disease, and essential arterial hypertension.  
The examiner noted that chronic stress causes release of stress 
hormones such as adrenaline and cortisol, which, over time, can 
accelerate cardiovascular dysfunction with resultant 
hypertension, coronary artery disease and stroke.  The examiner 
noted that the current diagnosis was at least as likely as not 
service related because there is both a pathopysiological 
relationship between the conditions and the evidence in the 
medical record explaining the relationship.  

In September 2007, a VA examiner reviewed the Veteran's claims 
file and provided an opinion with regard to the relationship 
between his PTSD and his other medical diagnoses.  The examiner 
noted that the Veteran had a past medical history that was 
significant for PTSD, two cerbrovascular incidents, hypertension, 
hyperlipidemia, and COPD.  He additionally noted that the Veteran 
had a history of alcohol abuse in the past and a history of heavy 
smoking for many years.  In terms of the Veteran's hypertension, 
the examiner noted that the Veteran suffered from hypertension 
which long standing and evident by the fact that he had 
concentric hypertrophy and diastolic dysfunction of his left 
ventricle on echocardiography.  The examiner opined that both of 
these findings were consistent with long standing hypertension.  
He noted that the Veteran had multiple risk factors for 
developing hypertension including past history of alcohol abuse, 
heavy smoking and a family history of hypertension.  With regard 
to the Veteran's stroke, the examiner noted that all of the above 
risk factors mentioned, including hypertension, smoking, past 
alcohol abuse, and hyperlipidemia are known and proven risk 
factors that can lead to a stroke.  The examiner opined that 
these risk factors are very likely to have contributed to the 
stroke documented in the chart.  However, the examiner noted that 
there are a limited number of articles in the literature that 
report a relationship between PTSD and hypertension, as well as 
cardiovascular disease.  The examiner stated that, to his 
knowledge, this relationship had not been prospectively validated 
and thus it is still hypothetical but possible.  The examiner 
concluded, after careful review of the Veteran's medical record, 
that he did not think that PTSD directly caused the Veteran's 
hypertension and stroke, however, he thought that there was a 
possibility it added to the multiple medically proven risk 
factors for stroke and hypertension that the Veteran already had.  

An October 2007 letter from R.F.S., M.D., F.A.C.C., F.A.C.P., 
reflects that he treated the Veteran who had been diagnosed and 
treated for PTSD, hypertension, heart problems, and stroke.  The 
examiner noted that he had been asked to provide an opinion as to 
whether the Veteran's PTSD had a role in the development of his 
hypertension, heart disease and stroke.  He indicated that it was 
reported in the 15th edition medical text, which was the current 
edition of Harrison's, that PTSD causes an increased of the 
chemical epinephrine, which was also well known to cause high 
blood pressure and heart disease.  In the current therapy for 
hypertension and associated heart problems, noted in Harrison's 
it reviews the effects of stress, one way of avoiding these 
problems is to decrease the stress of a patient's life.  The 
examiner further noted that PTSD is a well-known causal disease 
for stress and certainly may have contributed to the development 
of hypertension and heart disease.  The examiner also noted that 
stress may cause "wear and tear" that bodies experience as we 
adjust to our continually changing environment.  It has physical 
and emotional effects on us and can create negative feelings 
which in turn can lead to health problems such as headaches 
including high blood pressure, heart disease and stroke.  
Finally, the examiner noted that stress itself is a risk factor 
for high blood pressure, heart disease and stroke, because 
chronic stress exposes bodies to unhealthy, persistently elevated 
levels of stress hormones like adrenalin and cortisol, which 
increases the risk of high blood pressure, heart attack and 
stroke.  The examiner concluded that the Veteran's hypertension 
has been severely aggravated and may be related to his PTSD.  The 
examiner found that there was probably a relationship between his 
stressors and his hypertension.  Moreover, it was more likely 
than not that his stroke was caused by his stress and 
hypertension.  

A December 2007 addendum to the September 2007 VA examination 
shows that the examiner reviewed the claims file of the Veteran 
as well as the statement from his private cardiologist, R.F.S., 
M.D., F.A.C.C., F.A.C.P., and that` he agreed with his report 
than mental stress is associated with an increases risk of 
vascular disease including hypertension, coronary artery disease 
and stroke.  However, he indicated that he still could not see 
any objective evidence of coronary artery disease in the Veteran.  
As for the hypertension and stroke, he indicated that he still 
felt that there was no conclusive evidence that the PTSD was the 
cause of these diagnoses.  He did believe that his PTSD was an 
additive risk to the multiple other strong risk factors that the 
Veteran had including smoking, hyperlipidemia, and a family 
history of hypertension.

Service connection - hypertension, to include as secondary to 
service-connected PTSD

As noted above, service connection on a secondary basis is 
warranted not only when a service-connected disability is the 
proximate cause of a second disability, but also when a service-
connected disability aggravates another disability beyond the 
natural progression of that illness.  Allen.  In this case, the 
Board finds that the competent medical evidence of record shows 
that the Veteran's service-connected PTSD has aggravated his 
hypertension.  

There are several opinions in the claims file which support the 
Veteran's contention that his hypertension is related to his 
service-connected PTSD.  In the June 2006 opinion, I.R., M.D., 
opined that the Veteran's hypertension has been severely 
aggravated, and is directly related to his service-connected 
PTSD.  He noted that this was established medically, as there is 
a relationship between his life stressors and hypertension.  The 
October 2006 VA examiner found that chronic stress accelerates 
cardiovascular dysfunction with resultant hypertension.  The 
examiner noted that that current diagnosis was at least as likely 
as not service related because there is both a pathopysiological 
relationship between the conditions and the evidence in the 
medical record explaining the relationship.  The Veteran's 
cardiologist, R.F.S., M.D., F.A.C.C., F.A.C.P., concluded that 
the Veteran's hypertension has been severely aggravated and may 
be related to his PTSD.  The Board notes that the record also 
contains a July 2006 private physician's opinion, which did not 
comment directly on the issue of aggravation, but found that 
there was an association between PTSD and hypertension.  While 
the September 2007 VA examiner, who also provided the December 
2007 addendum to his opinion, noted that he did not see any 
objective evidence that PTSD was the cause of the Veteran's 
hypertension and did not comment directly on aggravation, he did 
acknowledge that PTSD was an "additive risk" to his other 
factors for hypertension.  This Board finds that these opinions 
support the Veteran's contention that his hypertension is related 
to his PTSD.  Resolving all reasonable doubt in favor of the 
Veteran, the competent medical evidence of record indicates that 
the Veteran's PTSD has aggravated his hypertension beyond the 
natural progression of the illness.  As such, the Board finds 
that service connection for hypertension, as secondary to 
service-connected PTSD, is warranted.

Service connection - stroke with right-sided weakness, to include 
as secondary to service-connected PTSD

The Board has now granted service connection for hypertension, 
and it follows that service connection for a stroke with right-
sided weakness is warranted, based on the evidence of record.  
The June 2006 examiner found that it was more likely than not 
that his stroke was caused by stress and hypertension.  The July 
2006 examiner noted that the Veteran's history was significant 
for hypertension leading to strokes.  The September 2007 VA 
examiner noted that hypertension was a risk factor for strokes.  
Finally, the October 2007 examiner opined that it was more likely 
than not that the Veteran's stroke was caused by hypertension and 
stress.  As such, the Board finds that the evidence of record 
supports a grant of service connection for a stroke with right 
sided weakness, as secondary to his service-connected PTSD and 
his hypertension.  


ORDER

As new and material evidence has been received, the claim for 
entitlement to service connection for hypertension, to include as 
secondary to service-connected PTSD, is reopened.  To this 
extent, the appeal is granted.

Service connection for hypertension, to include as secondary to 
service-connected PTSD, is granted.

Service connection for stroke with right-sided weakness, to 
include as secondary to service-connected PTSD, is granted.


REMAND

The duty to assist includes obtaining additional medical records 
or an examination when necessary to make an adequate 
determination.  Duenas v. Principi, 18 Vet. App. 512 (2005).  

The Veteran has contended that he has coronary artery disease 
which is a result of his service-connected PTSD.  However, the 
Board finds that further development is needed to clarify whether 
the Veteran has a diagnosis of coronary artery disease and, if 
so, whether it is secondary to his PTSD or his now service-
connected hypertension or stroke with right-sided weakness.

A March 2006 private medical record shows that the Veteran's 
assessment was an acute stroke involving the cortex of the left 
parietal and left temporal lobes with associated expressive 
aphasia, paraventricular white matter disease and previous 
findings of small lacunar infarcts, acute seizure with 
respiratory arrest, hypokalemia, a history of hypertensive heart 
disease and myocardial infarction, long-standing history of 
hypertension, control unknown, and acute fever with rectal 
temperature of 101 with the Veteran having received blood 
cultures times two and urine cultures.  In April 2006, he was 
diagnosed with left posterior cerebral artery stroke involving 
the parietal and temporal lobe with mild receptive and moderate 
expressive aphasia, hyperlipidemia, COPD, PTSD, 
anxiety/depression, hypertension, and coronary artery disease, 
status post myocardial infarction of many years ago.  

The July 2006 private physician noted that the Veteran had 
cardiovascular and heart disease, and the October 2007 private 
physician found that the Veteran had heart disease.  

The October 2006 VA examiner diagnosed coronary artery disease.  
However, the September 2007 examiner found that there was no 
objective evidence in the chart that the Veteran had coronary 
artery disease.  He noted that the history for coronary artery 
disease came from subjective data in the chart that the Veteran 
had a myocardial infarction in the past; however, his 
electrocardiogram (ECG) done in October 2006 did not show any 
evidence of an old infarct, and his echocardiogram did not show 
any wall motion abnormalities and his left ventricular ejection 
fraction (LVEF) were normal.  He had no stress test on the chart 
and coronary artery disease is not even in his problem list.  The 
examiner concluded that, unless he could be provided with some 
objective evidence or a medical record that the Veteran has 
coronary artery disease, he could not label him with the 
diagnosis of coronary artery disease.  The examiner did not see 
that the Veteran had any objective evidence of coronary artery 
disease, and thus he dismissed any relationship between PTSD and 
coronary artery disease.  In the December 2007 addendum, the VA 
examiner still could not see any objective evidence of coronary 
artery disease in the Veteran.  

As such, the Board finds that the Veteran should be provided with 
a VA cardiovascular examination, to determine whether the Veteran 
has a diagnosis of coronary artery disease and, if so, whether it 
is related to his service-connected PTSD, hypertension or stroke 
with right-sided weakness.  In rendering the opinion, the 
examiner should comment on the conflicting medical opinions in 
the record.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should make arrangements for 
the Veteran to be afforded a VA 
cardiovascular examination, by an 
appropriate examiner, to determine whether 
the Veteran has coronary artery disease 
and, if so, whether it is due to or being 
aggravated by his service-connected PTSD, 
hypertension or stroke with right-sided 
weakness.  All indicated tests or studies 
deemed necessary for an accurate assessment 
should be done. The claims file, this 
remand and any additional treatment records 
must be made available to the examiner for 
review of the pertinent evidence in 
connection with the examination, and the 
report should so indicate.

The examiner should offer an opinion as to 
whether the Veteran has coronary artery 
disease and, it so, whether it is at least 
as likely as not (50 percent or more 
probability) that the Veteran's coronary 
artery disease is proximately due to, or 
the result of, his service-connected PTSD, 
hypertension, or stroke with right-sided 
weakness, and whether it is at least as 
likely as not (50 percent or more 
probability) the Veteran's service-
connected PTSD, hypertension, or stroke 
with right-sided weakness have aggravated 
or accelerated his coronary artery disease 
beyond its natural progression.  The 
examiner must comment on and reconcile all 
conflicting opinions in the claims file in 
rendering this opinion.  

If the etiologies of the diagnosed 
disorders are attributed to multiple 
factors/events, the examiner should specify 
which symptoms/diagnoses are related to 
which factors/events.  The examiner should 
clearly outline the rationale and discuss 
the medical principles involved for any 
opinions expressed.  If the requested 
medical opinion cannot be given, the 
examiner should state the reason why.

2.  After completion of the above, the AOJ 
should readjudicate the appellant's claim.  
If any determination remains unfavorable to 
the appellant, he and his representative 
should be provided with a supplemental 
statement of the case.  The Veteran should 
be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.  

No action by the Veteran is required until he receives further 
notice; however, the Veteran is advised that failure to cooperate 
by reporting for examination without good cause may have adverse 
consequences on his claims.  38 C.F.R. § 3.655 (2010).  The 
appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


